Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered May 19, 1988, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that reversal is required because the prosecutor was permitted to ask leading questions of the complainant is without merit. Although the prosecutor began to ask the complainant a question which was arguably leading in nature (see, Fisch, New York Evidence § 331 [Lond *3502d ed]), defense counsel’s objection interrupted that question and prevented any answer thereto, and the question which was ultimately answered was not leading. We find that the prosecutor’s aborted leading question did not prejudice the defendant.
The sentence imposed was not unduly harsh or excessive under the circumstances (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Brown, Kunzeman and Rosenblatt, JJ., concur.